DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 10-15 and 16-21 directed to inventions that lack unity with the invention originally claimed for the following reasons:
	The claims now contain the following inventions:
Group I, claims 1 and 3-9, drawn to:
A culture vessel housing apparatus that is able to house a plurality of cell culture vessels or a tray supporting a plurality of cell culture vessels comprising:
A surrounding wall that surrounds an internal space in which a cell culture vessel is to be housed;
A transparent top panel that closes an upper part of the internal space surrounded by the surrounding wall;
A heater that is provided at the top panel to keep the internal space warm; and
A transparent bottom panel that closes a lower part of the internal space surrounded by the surrounding wall and allows a laser beam emitted toward the cell culture vessel housed in the internal space to pass through,
Wherein the heater is made with a transparent conducting film,
Wherein the bottom panel completely or substantially prevents an ultraviolet light with a wavelength of 200 to 280 nm from passing through.
Group II, claims 10-15, drawn to:
A culture vessel housing apparatus that is able to house a plurality of cell culture vessels or a tray supporting a plurality of cell culture vessels comprising:
A surrounding wall that surrounds an internal space in which a cell culture vessel is to be housed;
A transparent top panel that closes an upper part of the internal space surrounded by the surrounding wall;
A heater that is provided at the top panel to heat an internal space; and
A transparent bottom panel that closes a lower part of the internal space surrounded by the surrounding wall and allows a laser beam emitted toward the cell culture vessel housed in the internal space to pass through,
Wherein the heater is made with a transparent conducting film,
Wherein the bottom panel completely or substantially prevents an ultraviolet C light from passing through.
Group III, claims 16-21, drawn to:
A culture vessel housing apparatus that is able to house a plurality of cell culture vessels or a tray supporting a plurality of cell culture vessels comprising:
A surrounding wall that surrounds an internal space in which a cell culture vessel is to be housed;
A transparent top panel that closes an upper part of the internal space surrounded by the surrounding wall;
A heater that is provided at the top panel to heat an internal space; and
A transparent bottom panel that closes a lower part of the internal space surrounded by the surrounding wall and allows a laser beam emitted toward the cell culture vessel housed in the internal space to pass through,
Wherein the heater is made with a transparent conducting film,
Wherein the bottom panel completely or substantially prevents a germicidal light from passing through.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of:
A culture vessel housing apparatus that is able to house a plurality of cell culture vessels or a tray supporting a plurality of cell culture vessels comprising:
A surrounding wall that surrounds an internal space in which a cell culture vessel is to be housed;
A transparent top panel that closes an upper part of the internal space surrounded by the surrounding wall;
A heater that is provided at the top panel to heat an internal space; and,
A transparent bottom panel that closes a lower part of the internal space surrounded by the surrounding wall and allows a laser beam emitted toward the cell culture vessel housed in the internal space to pass through,
Wherein the heater is made with a transparent conducting film,
Wherein the bottom panel completely or substantially prevents a type of light from passing through.
This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Joseph (WO 2007/092571) further in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”).
Regarding the technical feature, Joseph discloses a culture vessel housing apparatus that is able to house a plurality of cell culture vessels or a tray supporting a plurality of cell culture vessels (paragraph [0157] “multi-well smart plate”) comprising:
A surrounding wall (paragraph [0085] “outer shell”) that surrounds an internal space (paragraph [0085] “air gap”) in which a cell culture vessel (paragraph [0085] “plate”) is to be housed;
A transparent top panel (paragraph [0060]) that closes an upper part of the internal space (paragraph [0085] “air gap”) surrounded by the surrounding wall (paragraph [0085] “outer shell”);
A heater (paragraph [0072]) that is provided at the top panel (Fig. 16B, “LID ITO HEATER”) to heat an internal space (paragraph [0085] “air gap”); and,
A transparent bottom panel (Fig. 18, element 1819, and paragraph [0148]) that closes a lower part of the internal space (paragraph [0085] “air gap”) surrounded by the surrounding wall (paragraph [0085] “outer shell”) and allows a laser beam emitted (paragraph [0058]) toward the cell culture vessel (paragraph [0085] “plate”) housed in the internal space (paragraph [0085] “air gap”) to pass through,
Wherein the heater (paragraph [0072]) is made with a transparent conducting film (paragraph [0073]).
arguendo that the limitation “a transparent bottom panel that closes a lower part of the internal space surrounded by the surrounding wall” is not disclosed by Joseph, absent unexpected results, a transparent bottom panel (Fig. 18, element 1819, and paragraph [0148]) could close a lower part of the internal space (paragraph [0085] “air gap”) surrounded by the surrounding wall (paragraph [0085] “outer shell”) because integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Joseph does not disclose that the bottom panel completely or substantially prevents a type of light from passing through.
Regarding the limitation “the bottom panel completely or substantially prevents a type of light from passing through”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Joseph with the bottom panel of Lu in order to block the harmful wavelengths of light less than 300 nm.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Although element 5 depicts the heater, there is no power source for the electrical current, electrical leads, or other electrical connections to the transparent conducting film heater in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

All other drawing objections are withdrawn.

Specification
	All specification objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The “heater” of claims 1 and 5 is described as operating based on the Joule heating described in paragraph [0022], and that the transparent conducting film runs on electricity; however, the power source for the electrical current, electrical leads, or other electrical connections to the transparent conducting film is not described in the specification. The drawings include a layer, element 5 of Figs. 4, 9, and 10 for the heater but do not show how the film is powered. In isolation – without a power source – the heater would not be able to operate as claimed.
Dependent claims 3-9 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (WO 2007/092571) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”).
Regarding claim 1, Joseph discloses a culture vessel housing apparatus that is able to house a plurality of cell culture vessels or a tray supporting a plurality of cell culture vessels (paragraph [0157] “multi-well smart plate”) comprising: a surrounding wall (paragraph [0085] “outer shell”) that surrounds an internal space (paragraph [0085] “air gap”) in which a cell 
Assuming arguendo that the limitation that “a transparent bottom panel that closes a lower part of the internal space surrounded by the surrounding wall” is not disclosed by Joseph, absent unexpected results, a transparent bottom panel (Fig. 18, element 1819, and paragraph [0148]) could close a lower part of the internal space surrounded by the surrounding wall (paragraph [0085] “outer shell”) because integration of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B).
Joseph does not disclose wherein the bottom panel completely or substantially prevents an ultraviolet light with a wavelength of 200 to 280 nm from passing through.
Regarding the limitation “the bottom panel completely or substantially prevents an ultraviolet light with a wavelength of 200 to 280 nm from passing through”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Joseph with the bottom panel of Lu in 
Regarding claim 3, Joseph discloses a gas intake (paragraph [0063], “ports”) to take a gas containing carbon dioxide (paragraph [0122], “5% CO2”) into the internal space.
Regarding claim 4, Joseph discloses the bottom panel (Fig. 18, element 1819, and paragraph [0148]).
Joseph does not disclose that the bottom panel completely or substantially prevents an ultraviolet light with a wavelength of about 253.7 nm from passing through.
Regarding the limitation “the bottom panel completely or substantially prevents an ultraviolet light with a wavelength of about 253.7 nm from passing through”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
Regarding claim 5, Joseph discloses that the top panel (paragraph [0060]) has a double structure with a plurality of transparent (paragraph [0060]) plates (Fig. 18, elements 1805 and 1803) that are spaced in a vertical direction, the heater (paragraph [0072]) being provided at the lower transparent plate (paragraph [0073], and Fig. 18, element 1805).
Assuming arguendo that Joseph does not disclose the limitation “a plurality of transparent plates”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Regarding claim 6, Joseph discloses that the surrounding wall (paragraph [0085] “outer shell”) has a double structure with an inner wall (paragraph [0085] “inner shell”) and an outer wall (paragraph [0085] “outer shell”), the inner wall (paragraph [0085] “inner shell”) 
	Regarding claim 8, Joseph discloses the lower transparent plate (claims 1 and 10, “transparent base” comprises a “glass substrate”) includes an upper surface (Fig. 16B, annotated) facing a top of the vessel housing apparatus (Fig. 16B, annotated), and an undersurface (Fig. 16B, annotated) facing a bottom of the lower transparent plate (Fig. 16B, annotated), wherein the transparent conducting film is deposited on one of an upper surface and an undersurface (paragraph [0078] and Fig. 16B, “WELL ITO HEATER”) of the lower transparent plate (claim 1, “transparent base”).


    PNG
    media_image1.png
    376
    591
    media_image1.png
    Greyscale

Joseph, annotated Fig. 16B

claim 9, Joseph discloses the lower transparent plate (claims 1 and 10, “transparent base” comprises a “glass substrate” or Fig. 18, element 1819 in paragraph [0148]) includes an upper surface (Fig. 16B, annotated) facing a top of the vessel housing apparatus (Fig. 16B, annotated), and an undersurface (Fig. 16B, annotated) facing a bottom of the lower transparent plate (Fig. 16B, annotated), wherein the transparent conducting film is deposited on an undersurface (paragraph [0078] and Fig. 16B, “WELL ITO HEATER”) of the lower transparent plate (claims 1 and 10, “transparent base” comprises a “glass substrate” or Fig. 18, element 1819 in paragraph [0148]).
Regarding the limitation “wherein the transparent conducting film is deposited on both an upper surface and an undersurface” Joseph discloses that any appropriate region of the plate may include a conductive coating (paragraph [0076]) and that the coatings may be external, or they may be located (e.g. sandwiched) between other regions of the plate (paragraph [0076]).
	In addition, regarding the limitation on the coating of the upper surface of the lower transparent plate, absent unexpected results, duplication of parts (specifically, the coating) would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph (WO 2007/092571) in view of Lu (“Influence of Intense Pulsed UV Irradiation on the Viability and Proliferation of HeLa Cells”), further in view of Parejo (“Highly efficient UV-absorbing thin-film coatings for protection of organic materials against photodegradation”).
Regarding claim 7, Joseph discloses the bottom panel (Fig. 18, element 1819, and paragraph [0148]).

Regarding the limitation “the bottom panel is made of optical glass BK7”, Lu discloses that this has been accomplished (see Lu, Fig. 1 on pg. 2021 and pg. 2023 on “optical glass Bk7 … which has a cutoff wavelength of 300 nm”).
In the analogous art of irradiating cells, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Joseph with the bottom panel of Lu in order to block the harmful wavelengths of light less than 300 nm.
Parejo discloses a coating (abstract, “a benzophenone derivative, (2,2-dihydroxy, 4-methoxybenzophenone)”) for inhibiting penetration of an ultraviolet light (abstract, “UV-absorbing coatings”).
	In the analogous art of UV-protective coatings, it would have been obvious to one skilled in the art before the effective filing date to modify the bottom panel of Joseph with the coating of Parejo in order to protect organic matter against irradiation.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799